PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/412,196
Filing Date: 23 Jan 2017
Appellant(s): FUJI ELECTRIC CO., LTD.



__________________
Herman W. Paris
For Appellant



EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/29/2021.

Ground of rejection
Every ground of rejection set forth in the Office action dated 10/30/2020 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Claimed invention concept and Explanation of ground of rejections
Claimed invention concept
The concept of the claimed invention can be summarized by a control apparatus and a control method for controlling an energy supply facility by: 
storing a first relational expression and a second relational expression set, 
the first relational expression being a relationship between a variable representing a total demand of the industrial energy resources and a variable representing a total cost of the resource supplying facilities,
the second relational expression set being a relationships between the variable representing the total cost, the variable representing the total demand, and respective variables representing supply quantities of the respective resource supplying facilities,
inputting total demand,
use the first relational expression to calculate a minimum cost necessary for the plurality of resource supplying facilities,
use the second relational expression set to calculate optimum supply quantities of the respective resource supplying facilities,
repeatedly perform the calculation,

Explanation of ground of rejections 
The following ground(s) of rejection are applicable to the appealed claims.
The pending claims are rejected under 35 USC § 101 because the claims recite an abstract idea of a Mental process by using mathematical formulas to calculate an optimum supply quantity of energy for a facility without additional elements in the claims that integrate the claims into a practical application and without additional elements that can be considered more than the abstract idea. 
Response to Arguments - 35 USC § 101
The 101 arguments have been fully considered, and found not to be persuasive.
1) Regarding Appellant’s arguments on pages 7-8, “A. Diamond v. Diehr”
The Examiner respectfully disagrees with the analogy.
Appellant’s invention has no steps related to a physical transformation like the ones in Diehr. 
Although, Appellant’s invention recites in the independent claims “the processor uses the controller to control based on the calculated optimum supply quantities of the respective resource supplying facilities, the respective resource supplying facilities to cause the respective supplying facilities to supply the calculated optimum supply quantities” there is no actual control of a specific machine based on sensors like the one in Diehr. Diehr is very specific as when to open the mold based on sensor data. The recited control in the instant claims and the instant specification is generic and does not specify how the control is done. It only recites controlling the supplying facilities to supply the calculated optimum quantities. With the broadest reasonable interpretation, 
The instant specification recites in line 32, page 5 to line 11, page 6 “For example, the control apparatus 10 may be a Programmable Logic Controller (PLC), an embedded device, or the like. The control apparatus 10 determines, in accordance with a total demand (total quantity demanded) that the resource demander facility requests, optimum allocation of respective resource supplying facilities, which is optimum allocation of supply quantities of resources that the respective resource supplying facilities supply. Further, the control apparatus 10 controls, based on the determined allocation, quantities of resources to be produced and supplied in the respective resource supplying facilities included in the demand-supply system 30,” and page 22 “For example, the control apparatus 10, which includes a device memory that stores at least one program and at least one processor that executes the at least one program to execute processing as described above, may control a demand-supply system as illustrated in FIG. 3. Specifically, the processing, executed by the control apparatus 10, includes calculating, based on a total demanded quantity of steam demanded by the steam using facility, a minimum total quantity of gas necessary for the steam generating facilities 1 to 3 to supply the steam of the total demanded quantity, with reference to data, which is as illustrated in FIG. 9, on a relationship between the total demanded quantity of the steam and the minimum total quantity of the gas” emphasis added, it is obvious that the processor is only doing calculation and not controlling any other system.
Pages 9 and 10 of the instant specification recite “The control processing unit 120 controls the respective resource supplying facilities based on the optimum supply quantities of the respective resource supplying facilities calculated by the optimum allocation processing unit 110. That is, for example, based on the supply quantities T1 to TN of the respective resource supplying 
There are no steps in the instant invention that control a specific machine that would be analogous to the controlling steps of controlling the molding of rubber in Diehr. There is also no ‘tangible output’ as the invention merely recites controlling supply quantities. 

2) Regarding Appellant’s arguments on pages 8-9, “Step 2A Prong I”
The Examiner respectfully disagrees.
The Examiner asserts that the pending claims recite an abstract idea of a Mental Process by using a first and second relational expressions to calculate an optimum quantity of energy to be supplied based on demand and cost. An ordinary person skilled in the art can reasonably use mathematical formulas to calculate an optimum quantity to be delivered based on the demand quantity, a minimum cost to deliver the demand, the supply quantity, and external conditions. Accordingly, the claims recite an abstract idea.
3) Regarding Appellant’s arguments on pages 9-10, “Step 2A Prong II” “As described above in Sections 1 and 2, according to the present invention as defined in claim 1 reciting the features relating to “a first relational expression and a second relational expression set”, it is possible to determine optimum allocation without solving an optimization problem.
Such effects of the present invention are particularly remarkable when being directed to a control apparatus for controlling a demand-supply system including at least one resource demander facility configured to demand resources (such as steam or cold heat) supplied from a plurality of resource supplying facilities (see page 1, line 17 to page 3, line 7).


A matrix calculation depending on the number of variables and constraint conditions or a repeated calculation for converging a solution is required to solve the optimization problem, and implementation is difficult for a device, of which hardware resources are limited, in some cases (see page 2, lines 2 to 8).
Because the present invention enables to determine optimum application of resource supplying facilities with a small amount of calculation without solving the above-described optimization problem of which the amount of calculation is large, the effects of the present invention are particularly remarkable when being directed to a control apparatus as described above.”
The Examiner respectfully disagrees.
The Examiner asserts that the controller as described above is a generic controller (PLC (programmable logic controller), a controller dedicated for a DCS (distributed control system), a microcomputer, or an inverter having a customizable logic CPU). Further, Appellant is using binary search method instead of using the complex equations to calculate the optimum supply quantities which cannot be considered and additional element that integrate the claims into a practical application. This binary search method is part of the abstract idea.
As a result, the additional elements in the claims do not integrate the claims into a practical application under Step 2A Prong II.
4) Regarding Appellant’s arguments on page 10, “Step 2B” “Applying the limitations of “a first relational expression and a second relational expression set” of claim 1 to a device with limited hardware resources corresponds to a use of a particular machine arranged in a particular way or a use of a non-conventional and non-generic arrangement of components indicated as having an inventive concept. 
Further, the limitations of “a first relational expression and a second relational expression set” of claim 1 do not simply add well-understood, routine, conventional activities, but provides, together with the elements of a device memory and a processor included in a control apparatus, an improvement in the functioning of a computer or in other technology. Therefore, the additional elements of claim 1 amount to significantly more than the judicial exception (i.e., abstract idea) and provides an inventive concept.”
The Examiner respectfully disagrees.
The Examiner asserts that Appellant is applying a first relational expression and a second relational expression set which consist of mathematical equations to a device with limited hardware resources which is a generic device as described by Appellant arguments (PLC (programmable logic controller), a controller dedicated for a DCS (distributed control system), a microcomputer, or an inverter having a customizable logic CPU) to calculate optimum supply quantities of energy. The Examiner asserts that these steps are part of the abstract idea and cannot be considered significantly more.
In conclusion, the 101 rejection is maintained with no need for new ground of rejection. 
Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

Examiner, TC 3600
                                                                                                                                                                                                       
Conferees:
/Melanie Weinhardt/
RQAS, OPQA
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.